Citation Nr: 1312799	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  07-14 472	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disorder. 

2.  Entitlement to service connection for stomach ulcers as due to asbestos exposure, or secondary to a service-connected psychiatric disorder. 

3.  Entitlement to service connection for allergies as due to asbestos exposure. 

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to October 1968, April 1971 to January 1974 and from July 1974 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2011, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ), who is no longer employed by the Board, at the RO.  A transcript of the hearing is of record.  

In May 2011, the claims were remanded by the Board to the Appeals Management Center (AMC) for additional development.  The claim of entitlement to service connection for an eye disorder, as secondary to service-connected diabetes mellitus type II (diabetes), also addressed in the May 2011 remand, was granted by the AMC in an October 2012 rating decision and thus is no longer on appeal.  The remaining four claims have been returned to the Board for appellate review.  

On November 26, 2012, the Veteran responded to notice from the Board that the VLJ who had heard his testimony at the February 2011 hearing was no longer employed at the Board and stated that he did not wish to have another hearing.



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from September 1964 to October 1968, April 1971 to January 1974 and from July 1974 to October 1987.

2.	On January 14, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In October 2012, the RO sent the Veteran a supplemental statement of the case in reference to the four issues remaining on appeal.  In a November 2, 2012, letter, the Appeals Management Center notified the Veteran that service connection for optic neuropathy was granted and informed him of the staged ratings that were assigned.  He was also asked to inform the RO within 30 days if he wished to withdraw his appeal.  A hand-written notation on a file copy of a November 29, 2012, letter sent to the Veteran letting him know that VA had closed claims for 11 other disabilities at his request indicates, "November 28, 2012, spoke with Veteran while at congressional office.  Vet wanted to close existing claim."  On November 28, 2012, the Veteran, via a signed congressional inquiry form, informed VA that he wished to, "withdraw all of my claims for multiple issues."  A VA report of contact form dated November 28, 2012, and completed by a VA employee reflects the statement, "Spoke with [Veteran].  He indicated that he wished to withdraw his existing claims of 10 FEB 2011, and 26 JAN 2011."  These documents were forwarded to the Board in December 2012.  

On February 13, 2013, the Board sent the Veteran a letter indicating that if he did not respond within 30 days, it would assume that he no longer wished to pursue his appeal and it would be dismissed in its entirety.  The Board specifically asked the Veteran to notify the Board immediately if the November 28, 2012, statement withdrawing all issues before VA was incorrect.  A copy of this letter was also sent to the Veteran's accredited service representative.  There has been no response to this letter from either the Veteran or his representative.  

Thus, in the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


